SUMMARY ORDER

Zion Tsabbar appeals pro se from an order of the United States District Court for the Eastern District of New York (Iri-zarry, J.), sua sponte dismissing Tsabbar’s suit. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review; and we affirm for substantially the reasons stated by the district court. The request of defendants-appellees 17 East 89th Street Tenants, Inc. and Balber, Pick-ard, Maldonado & Van Der Tuin, PC for sanctions and costs is denied.
Finding no merit in Tsabbar’s arguments, we hereby AFFIRM the judgment of the district court.